DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-26 are pending.
Terminal Disclaimer
The terminal disclaimer filed by the applicants on 6/20/2022 have been reviewed and approved.
Response to Arguments
Applicant’s arguments, filed 11/3/2021, with respect to the rejection of the claims based upon 35 USC 103 have been fully considered and are persuasive.  Further, the applicants have filed a terminal disclaimer on 6/20/2022, whereby, the previous obviousness double patenting rejection of claims 1-26 are now withdrawn.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As previously stated in the Office Action dated 1/20/2022, the prior art of record fails to teach the claimed invention regarding the prior art (Brinkmeier, Pansier, and Hester of record) does not teach or suggest a bubble maintaining apparatus wherein an encoder/processor is used to send information in response to the detected inflation level and wherein the inflation nozzle is configured to release pressurized air into the bubble to maintain or restore its inflation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726